Title: To George Washington from Tobias Lear, 6 January 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] January 6th 1796
          
          Captn Myers, who arrived here last week, put into my hands your highly respected favor of the 25 ultimo; and I have now the pleasure to inform you that Captn Myers has been engaged by the Directors of the Potomac Company for one year, as Engineer & Superintendent of their works.
          The Directors being unacquainted with Captn Myers’ fitness for the business he has undertaken, further than his Certificates &c. go, (which are respectable) and he not knowing what may be the expenses of supporting a family, and himself seperate from them, as he must be in his attendance on his duties, it was thot best to put it on a footing of paying him a sum quarterly adequate to his support &c.—and at the expiration of the year make such addition to it as, in the opinion of the board, his services &c. may merit. with this he is perfectly satisfied. The sum allowed is four hundred dollars per quarter.
          He enters immediately on his duty and will send for his family to come on here to him. He has, for the present, taken a small House in the City near the Bridge. His appearance his manner & conversation make favorable impressions—and I have the best hope that he will prove a valuable acquisition to this part of the Country as well as to the Potomac Company.
          The State of Virginia has taken 20 Shares in the additional Stock, which must be relinquished by those who subscribed under the condition of giving up in such an event; but there appears now to be a demand for shares & I have no doubt of their being considered superior to any other Stock as soon as it is seen that system & activity are pursued in the work.
          
          Fanny, who writes to her Aunt at this time unites with me in compliments of the season, and in most sincere wishes for the health & happiness of yourself, your good Mrs Washington and the family. I am, my dear Sir, very truly, Your grateful & most affecte friend
          
            Tobias Lear
          
        